DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavia. Kavia teaches a vessel (figure 2) including an interior surface (16) for containing molten metal and an opening (28) for receiving solid metal (30) at an upper portion of the interior surface, an outlet (20) extending from the  interior surface and a vortex control diverter (32) having a drum shape (see figure 2 for example) suspended above the outlet, and moving molten metal into the vessel through inlet (22) creating a vortex in the vessel, but does not specifically recite the use of a pump to move the molten metal into the vessel (16). However, molten metal pumps for the movement of molten metal through furnace systems such as that shown by Kavia are old and well known in the art, and since Kavia requires molten metal movement, motivation to employ an old and well known pump system to achieve the desired movement of molten metal within the furnace system of Kavia would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 2-13, 15 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  All of above claims 2-13, 15 and 16 include allowable subject matter in that none of the cited or applied prior art show or fairly suggest a non-rotating suspended diverter and vortex well as required in the above claims as currently amended.

Response to Arguments
Applicant's arguments filed on 7/21/2022 have been fully considered but they are not persuasive. Initially, it is noted that Applicant’s amendments are sufficient to overcome both the previously advanced rejections under 35 USC 112(b) and the art rejections of claims 2-13, 15 and 16. These rejections have been withdrawn.
However, Applicant’s argument that Kavia et al does not teach a drum or disk shape is not persuasive since such a shape is shown at least schematically in figure 2 of Kavia et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk